Citation Nr: 1233737	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  00-13 261	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including schizoaffective disorder, dysthymic disorder, generalized anxiety disorder, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971 and from July 1973 to March 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 1999 and May 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran filed the petition to reopen his claim for service connection for an acquired psychiatric disorder in January 1999, which the RO denied in the April 1999 decision at issue.  In response, he filed a timely Notice of Disagreement (NOD) in February 2000, which also included his initial claim for a TDIU.  After receiving a Statement of the Case (SOC) in April 2000, he filed a Substantive Appeal (VA Form 9) in June 2000 to complete the steps necessary to perfect his appeal to the Board.  See 38 C.F.R. § 20.200.  His then representative filed a VA Form 646 in July 2000 and again in July 2001 confirming the request for a hearing.  The Veteran had this hearing at the RO before the Board in August 2001.

The Board subsequently, in November 2001, remanded the case for compliance with a change in governing law occasioned by the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475 (November 9, 2000), which required VA to comply with the notice and duty to assist provisions contained in the new law for claims pending as of the date of enactment.  VCAA notice resultantly was sent to the Veteran in January 2002, January 2003, and July 2003, including due to additional changes in the law.  The RO provided him a Supplemental SOC (SSOC) in August 2003.  He again filed a VA Form 9 in October 2003, this time declining a hearing.


In September 2004, the Board again remanded for failure to comply with the mandate of the VCAA and for failure to adjudicate the pending TDIU claim.  In January 2006, the RO mailed VCAA notice to the Veteran for both his 
service-connection claim and TDIU claim.  However, due to the decision of the United States Court of Appeals for Veterans Claims (Court/CAVC) in Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), including as concerning the "downstream" disability rating and effective date elements of claims, the RO again sent VCAA notice to the Veteran in March 2006.  His TDIU claim was finally adjudicated and denied in a rating decision in May 2007.  In response, he filed a timely NOD concerning the denial of this TDIU claim in June 2007.  Five SSOCs followed, in June 2007, November 2007, January 2008, February 2009, and April 2009, after the RO received additional evidence that included Social Security Administration (SSA) records and service personnel records (SPRs).  The Veteran filed another VA Form 9 in February 2008.

In September 2010, he requested another hearing by videoconference before the Board because the judge that had presided over his original August 2001 hearing since had retired.  So, in March 2012, the Board remanded the case for another hearing.  This additional hearing originally was scheduled for June 2012, but was postponed until August 2012, and the Veteran apparently was a "no show," so failed to report for the proceeding.  He has not provided any good-cause explanation for his absence or again requested to reschedule his hearing, so the Board deems his request for a videoconference hearing withdrawn.  38 C.F.R. §§ 20.700(a), (e), 20.702(d), 20.704(d).

As a threshold preliminary matter, this is a petition to reopen the claim for service connection for an acquired psychiatric disorder based on the submission of new and material evidence since a prior, final and binding, denial of this claim in December 1996.  That decision became final and binding after one year when it was not appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).  However, in the December 1996 rating decision, the RO only considered the Veteran's service treatment records (STRs) from his service in the United States Navy (1973 to 1974), which the RO received in September 1996 according to the date stamp on the cover page.  The RO did not possess the STRs from his service in the Army (1969 to 1971), which instead were not received by the RO until May 1997.  According to 38 C.F.R. § 3.156(c), if, as here, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without the requirement under subpart (a) of this regulation that there first be new and material evidence to reopen the claim.  Such records include STRs.

In the April 1999 rating decision, the RO denied the claim because the Veteran had not submitted new and material evidence.  There was no such requirement, however, according to 38 C.F.R. § 3.156(c), so no need to reopen the claim before readjudicating it on its underlying merits.  See Vigil v. Peake, 22 Vet. App. 63 (2008)(official service department records are new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

In this decision the Board is deciding (indeed granting) the claim for service connection for an acquired psychiatric disorder.  However, the Board instead is again remanding the derivative TDIU claim for still further development and consideration.


FINDINGS OF FACT

1.  In a December 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Additional evidence received since that December 1996 decision, however, includes STRs that were not previously associated with the claims file, so not considered in that earlier decision.

3.  The Veteran suffers from an acquired psychiatric disorder that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has an acquired psychiatric disorder that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the VCAA, upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, because the Board is granting this claim for service connection for an acquired psychiatric disorder, so awarding the full benefit sought on appeal, the Board need not discuss whether there has been compliance with the notice and duty to assist provisions of the VCAA since any such failure, even assuming for the sake of argument it occurred, ultimately would be inconsequential and, thus, amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors are not presumptively prejudicial, instead, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of identifying such error and, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance.


II.  Analysis

The Veteran claims that his acquired psychiatric disorder, including his schizoaffective disorder, dysthymic disorder, generalized anxiety disorder, depression, and PTSD, is attributable to events that occurred during his military service, so a service-connected disability.  Although the evidence points to differing diagnoses of his current psychiatric condition, the RO's rating decision was prior to the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  According to the Court in Clemons, a Veteran is not competent to diagnose himself with a psychiatric disability, so the Board should consider all possible psychiatric conditions to determine which condition actually exists and whether it was incurred in or aggravated by his military service.  While the present claim was framed as a claim specifically for PTSD, in Clemons the Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Board will consider the Veteran's claim for a psychiatric disorder more broadly to encompass all diagnoses.

Service connection will be granted if it is shown this disability resulted from an injury sustained or a disease contracted in the line of duty during his active military service, or, if a pre-existing condition, for aggravation of this condition during his service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.


To establish his entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming he has this claimed disability or, at the very least, showing he has at some point since filing this claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and this current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id. (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


This particular case at hand, as mentioned, arose in the context of the Veteran trying to establish his entitlement to service connection specifically for PTSD.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).  Effective July 13, 2010, however, 38 C.F.R. § 3.304(f) was amended to include a new paragraph (f)(3) that reads, in pertinent part, as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010); 38 C.F.R. § 3.304(f) (2011).  The provisions of this amendment apply to the Veteran's claim.

He previously filed a claim for service connection for PTSD that was considered and denied in a December 1996 rating decision.  Because that rating decision was not appealed, it became final and binding after one year.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  However, as explained, it was not based on his complete STRs, only instead on those relating to one of his two periods of active military service, so as a consequence the record will be reopened as a matter of law.  38 C.F.R. § 3.156(c).  There resultantly is no threshold preliminary requirement that he have new and material evidence to reopen this claim since that earlier decision.

His STRs provide some evidence as to the origins of his present psychiatric condition.  His entrance exam into the Army in May 1969 was unremarkable for any "personality deviation."  His discharge examination from the Army in December 1971 was also negative for nightmares, depression, loss of memory, or "nervous trouble of any sort."  His entrance examination into the Navy in July 1973 was likewise negative for depression, loss of memory, nervous trouble, or insomnia.  But in December 1973 he had an altercation with a fellow crewman during which he assaulted the crewman with a knife.  He related to the examiner "a long [history] of violent, blind rages" and reported that he "once attempted to shoot his brother."  He was referred for a mental status examination, and the examiner determined the Veteran had a "possible schizoid personality pattern" with "passive-dependent overtones."  The examiner stated that "on numerous occasions [the Veteran had] lost his temper" and came "close to injuring someone" many times.  He had signs of depression and apparent overdependence.  The examiner consequently recommended him for discharge from the Navy due to his fear of harming someone and his lack of temper control.  In March 1974, a discharge examination indicated that he had "a history of repeated episodes of antisocial behavior" and had a "passive-dependent character disorder" that made him "unsuitable" for continued military service.

The Veteran has also consistently identified a number of stressors during his experiences in the Army and in the Navy.  In a notarized affidavit dated in August 2012, he summarized the events of his service.  He explained that he had his jaw broken by a fellow crew member during training, and, when he was posted to the Demilitarized Zone (DMZ) in Korea, he reported anxiety and fear of sniper attacks and landmines, and an incident in which he hit a child with his vehicle but could not find the child's body after the collision.  He had trouble adjusting after discharge from the Army, so he joined the Navy after several years working in a mill.  He reported a lot of friction among his crew mates, including being the victim of taunts, pranks, and sexual advances.  Eventually, after being harassed, he had an altercation in which he pulled a knife on another crew member and was placed under guard until the ship returned to port.  He reported similar experiences to his VA examiner in February 2006.  In addition, the record contains a number of secondary sources and published accounts of the conditions of the DMZ, including landmines and sniper attacks, submitted by the Veteran's representative.

Under the recent regulatory change concerning PTSD stressors, the Veteran's statements about fear of landmines or sniper activity must be accepted as credible in the absence of clear and convincing evidence to the contrary.  There is no such evidence here.

At the conclusion of the Veteran's VA compensation examination in February 2006, the examiner confirmed the Veteran had PTSD and schizoaffective disorder, and that he had had these conditions since December 1973 when he was involved in the altercation aboard the naval vessel on which he was stationed.  So the examiner causally related the Veteran's current mental illness back to that event in service.  According to the examiner, the Veteran "met the criteria for his experiencing a schizoaffective disorder," and his records indicate he has been experiencing difficulties with depression since at least 1973.  His diagnoses typically involved "anxiety and depression" or "generalized anxiety with depression" from July 1994 until he received a diagnosis of schizoaffective disorder in December 1995, a diagnosis he has had consistently since that time.  He continued to have recurrent major depressive episodes and psychotic symptoms that often occurred in conjunction with his depressive symptoms.

In addition to fulfilling the diagnostic criteria for schizoaffective disorder, the examiner indicated the Veteran also met the diagnostic criteria for PTSD.  However, "the link between this [additional] diagnosis and all his reported military stressors is less clear."  The examiner observed the Veteran's military records "imply that he was at least as likely as not...experiencing some symptoms of anxiety prior to the knife incident that occurred" on his naval vessel.  He was reported to have hyperventilation in his treatment records, which is frequently associated with anxiety.  In addition, the examiner noted the STRs made contradictory statements about the Veteran's psychiatric history.  As an example, the discharging examiner noted the Veteran had a history of repeated episodes of antisocial behavior, including loss of temper and violence, but his entrance examination surmised he had above average grades and performed well in school.  In addition, the medical examination from the Veteran's discharge from the Army in 1969 was negative for psychiatric history.  "As such, there appears to be contradictory statements made relative to his 'doing well in school' and his having no 'personality deviation' noted at age 19 when he joined the Army versus his having a 'long history of violent, blind rages' by age 23 when he was examined prior to his discharge from the Navy."  As a consequence, the VA examiner indicated that, "while the presence of a personality disorder cannot be ruled out or clearly confirmed on the basis of the records available, it is felt that [the Veteran's] behavior during and after the incident" [in service] at least as likely as not indicated he was experiencing symptoms of PTSD.  Of his mental conditions, "it is felt that the schizoaffective disorder is the primary mental condition in terms of current symptom severity with the [PTSD] being secondary."  His Global Assessment of Functioning (GAF) score was 50 as to the schizoaffective disorder and 57 as to the PTSD.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) at 32).  According to the DSM-IV, a GAF score in the range of 51-60 indicates the Veteran has "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Whereas a lower score in the 41-50 range suggest "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any "serious" impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The examiner accordingly concluded the Veteran's mental symptoms had a "moderate to severe negative impact on his occupational functioning due to his difficulties concentrating, reduced tolerance for frustration, intermittent absences from work, proclivity to work only in solitary settings due to his interpersonal wariness, history of mental health hospitalizations, and reduced motivation."  

The Veteran was unemployed and receiving Social Security Disability benefits due to his medical and psychological disabilities.  His mental symptoms also had a "moderate to severe negative impact on his social relationships" for the same reasons, as well as his reduced self-esteem and social withdrawal.

The file contains medical records dating from July 1994 through April 2012, including records from the VA Medical Centers (VAMCs) in Birmingham and Tuskegee, Alabama, and a complete set of records concerning the Veteran's Social Security Disability claim.  In the records of East-Central Mental Health dated between October 2002 and November 2006, he was reported to have mood swings, paranoia, "irrational fear of people," nervousness when in public, reclusiveness, and depression.  He suffered from memories and nightmares of the Korean Conflict (that apparently was meant to instead reference the Vietnam War, when he served) and had sweats and nervousness around groups of people.  Likewise, his records from the Central Alabama VAMCs from July 1994 through April 2011 indicate he was taking medication for nightmares and depression, and that he had a history of hallucinations, mood liability, and social isolation.  His GAF scores fluctuated between 53 and 65.  More recent VAMC records through October 2011 indicate a relatively recent history of attempted suicide and a GAF score of 49.

For several reasons, the Board ultimately credits the VA examiner who found the Veteran does indeed have schizoaffective disorder and PTSD likely as a result of his military service.

First, the VA examiner properly explained that the Veteran's STRs are marked by inconsistencies based on the fact that his purported "long history" of psychiatric instability was not noted until after an altercation aboard his naval vessel.  In addition, the motives of the military examiner were not purely medical, as the examiner's conclusions affected the Veteran's future employment and service in the armed forces.  Considering all of the statements contained in the Veteran's STRs, the VA examiner sensed an inconsistency in the findings and consequently found that they did not completely confirm the presence of a personality disorder that predated service, nor did they rule out incurrence or aggravation of a psychiatric disorder during military service.

Generally speaking, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects," such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited...."  61 Fed. Reg. 52,695 .

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service connected disabilities may be service connected on a secondary basis.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that "except as provided in § 3.310(a) in this chapter" to § 4.127 was added for reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).


Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders were unrelated to or superimposed upon his diagnosed personality disorder.  He does not claim, and the evidence does not raise the possibility, that his personality disorder may have resulted from a service-connected disability, so entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310  has not been raised by him or the evidence of record.

Second, the VA examiner's conclusions are consistent with the more recent medical documentation in this case, which spans nearly eighteen years from July 1994 through April 2012.  The examiner reported such symptoms as exaggerated startle response, anxiousness, nightmares (12 to 15 per month), poor appetite and impulse controls, paranoia, visual hallucinations (3 to 4 times per week), auditory hallucinations (daily), and past suicidal ideation.  He rated the Veteran's level of anxiety as a "ten" on a scale of zero to ten.  Having reviewed the complete medical record, then, the VA examiner was in a better place than any of the Veteran's other physicians to render a diagnosis on his current psychological condition.  Because the later records dated after the VA compensation examination in February 2006 identify similar chronic symptoms, the VA examination is not entitled to less weight simply because of its age, as it is the only probative medical opinion contained in the present claim for benefits.

Third, the VA examiner is exceptionally highly credentialed and well-placed to offer his conclusions in the present case.  He possesses a Doctor of Philosophy (Ph.D.) in clinical psychology.  His credentials are at least as strong as those of the senior medical officers who processed the Veteran's medical discharge.  The examiner carefully considered contradictory evidence and provided sufficient reasoning for explaining how the Veteran's interlinked psychiatric conditions were related to his military service.  And it is the discussion of the underlying rationale for an opinion, not mere review of the claims file, which is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court held that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two").

For these reasons and bases, the Board finds that the VA compensation examination in February 2006 is fully probative of the present claim, and therefore, that the Veteran's current psychiatric disability, to include schizoaffective disorder and PTSD, is service connected.  This opinion is based on the complete medical record spanning his entire time in military service and nearly twenty years of additional medical records.  As a result, this claim for service connection must be granted.


ORDER

The claim for service connection for an acquired psychiatric disorder is granted.


REMAND

Although the Board is granting the Veteran's service-connection claim, his derivative claim for a TDIU requires additional development before it can be adjudicated on appeal.  His disability has not been rated since the rating decision in April 1999, and his employability has not been assessed by a VA examiner.  

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability - that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  But even if a Veteran fails to satisfy these threshold minimum percentage standards, if he is unemployable on account of service-connected disability or disabilities, he alternatively may receive a TDIU on an extra-schedular basis under the special provisions of § 4.16(b).

Thus, the Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran last worked in 1993 as a pharmacy technician, and the record indicates that he has remained unemployed up the present time.  He suffers from numerous nonservice-connected disabilities, including carpal tunnel syndrome, fibromyalgia, and back problems that make ambulating painful and difficult.  No doubt his psychological condition would also play some role, but the absence of an updated vocational assessment limits the Board's ability to determine whether his unemployability is due to service-connected versus nonservice-connected factors or both.  This is particularly true, here, where the service-connected disability has not been recently rated.  And as the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


Accordingly, this derivative TDIU claim is REMANDED for the following additional development and consideration:

1.  Arrange for an appropriate VA examination to obtain a medical opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation due only to his service-connected disabilities, consistent with his level of education, prior work experience and training, irrespective, however, of his age and any disabilities that are not service connected.

It therefore is imperative the examiner reviews the claims file, including a complete copy of this decision and remand, for the pertinent medical and other history.

It also is essential the examiner discuss the underlying medical rationale for this opinion on employability, if necessary citing to specific evidence in the file.  And if it is determined the Veteran is incapable of engaging in physically-demanding labor, but that sedentary employment is still a viable option, there has to be some consideration and discussion of whether this is indeed a realistic possibility, in other words, whether any such job, even if obtained, would be substantially gainful versus just marginal in comparison.

2.  Then readjudicate this remaining claim for a TDIU in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him another SSOC and give him and his attorney time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


